Citation Nr: 0413831	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-22 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
residuals of hemorrhagic fever with hypertension, retinal 
arteriosclerosis, renal impairment, and inability to 
concentrate urine.

2.  Entitlement to a compensable rating for the residuals of 
a shell fragment wound to the right mandible.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1950 to January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was subsequently transferred 
to the RO in Montgomery, Alabama.

The Board notes the veteran's November 2002 correspondence 
raised service connection claims for hearing loss and 
tinnitus as secondary to his service-connected residuals of a 
shell fragment wound to the right mandible.  This matter is 
referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his present appeal by correspondence 
dated in July 2003.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In this case, the 
Board notes the record shows service connection was 
established for the veteran's residuals of hemorrhagic fever 
in a July 1953 rating decision and that the disability was 
rated at that time under the provisions of diagnostic code 
7502.  Current regulations provide that such disorders should 
be rated under the criteria for renal dysfunction which 
requires assessment of various related impairments due to 
hypertensive, cardiovascular, and renal disorder 
manifestations.  Although the veteran was provided a 
genitourinary examination in this case, the Board finds 
additional specialty examinations are required for an 
adequate determination of the matter on appeal.  

The veteran was also provided an ophthalmology examination, 
but the examiner was unable to review the medical evidence of 
record and an adequate opinion as to whether any present 
residuals are due to his service-connected disorder was not 
provided.  The record also shows service connection was 
established for residuals of a shell fragment wound to the 
right mandible by a July 1953 rating decision; however, there 
is no indication of the rating criteria considered at the 
time of that determination nor of any diagnostic code having 
been identified.  Although the RO in the present rating 
action found no evidence of a dental disability, no 
assessment has been made as to whether the veteran has any 
present disabilities due to scarring or muscle injury.  
Therefore, the Board finds additional development is required 
prior to appellate review.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The veteran should be asked to 
identify all VA and non-VA health care 
providers that have treated him for 
disorders pertinent to the issues on 
appeal, to include any private treatment 
for cardiovascular, renal, or urological 
disorders.  The RO should obtain complete 
copies of the medical records (not 
already in the claims folder) from all 
identified sources.  

3.  The veteran should be scheduled for 
examinations by appropriate specialists 
for opinions as to the nature and 
severity of any present residuals as a 
result of his service-connected 
hemorrhagic fever.  Specific specialist 
examinations should be conducted to 
determine the extent to which any present 
hypertensive or cardiovascular, 
ophthalmological, or renal disorders are 
due to the service-connected disability.  
Specific findings must be provided as to 
any evidence of a requirement of 
dialysis, persistent edema, albuminuria, 
blood urea nitrogen (BUN), creatinine, 
markedly decreased organ functions, or 
generalized poor health characterized by 
lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  The 
claims folder must be available to, and 
reviewed by, the examiner.  Additional 
tests or studies should be performed as 
necessary for an adequate opinion.  The 
examiner should reconcile any opinions 
given with the other evidence of record 
and provide a complete rationale.

4.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to the nature and severity of any 
present residuals as a result of his 
service-connected shell fragment wound of 
the right mandible.  Specific findings 
must be provided as to any evidence of 
scarring, muscle injury, or retained 
metallic fragments.  The claims folder 
must be available to, and reviewed by, 
the examiners.  Additional tests or 
studies should be performed as necessary 
for an adequate opinion.  The examiner 
should reconcile any opinions given with 
the other evidence of record and provide 
a complete rationale.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations, 
including whether any higher or separate 
ratings are warranted under alternative 
diagnostic codes.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


